Campbell, J.,
delivered the opinion of the court.
A bill of exceptions, when signed and delivered by the judge, is a part of the record of the case in which it is taken, and, like any other part of the record in the cause, is not subject to alteration or amendment by the judge at his pleasure. If it is wrong when it is made part of the record in the cause, it must remain so, for no authority exists for its correction, either by this court or by the judge who signed it. Bank v. Kinsey, 5 Ala. 9 ; Kitchen v. Moye, 17 Ala. 394 ; The People v. Romero, 18 Cal. 89 ; Heard v. Heard, 8 Ga. 380; Georgia v. Powers, 14 Ga. 388; Hamilton v. Burch, 28 Ind. 233; Givens v. Bradley, 3 Bibb, 192; Shepard v. Hull, 42 Me. 377 ; Stimpson v. Railroad Co., 3 How. (U. S.) 553.
Motion sustained.